EXECUTION VERSION

SRS INVESTMENT HOLDINGS, INC.
REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of November 13, 2013, 2013, by and among (i) SRS Investment Holdings, Inc., a
Delaware corporation (the “Company”), (ii) WCAS SRS Co-Investment, L.P., a
Delaware limited partnership (the “WCAS Investor”), (iii) Claims Services Group,
Inc., a Delaware corporation (the “S Investor,” and together with the WCAS
Investor and their respective Affiliates that hold Common Stock, the
“Investors”), and (iv) the other parties set forth on the signature pages hereto
from time to time. Capitalized terms used herein shall have the respective
meanings ascribed to them in Section 1 hereof.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement,
each intending to be legally bound, hereby agree as follows:
1.Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to those terms in the Stockholders Agreement.
(a)    “Agreement” has the meaning set forth in the preamble.
(b)    “Chancery Court” has the meaning set forth in Section 13.
(c)    “Common Stock” means, collectively, the Company’s common stock, par value
$0.01 per share and any other equity securities of the Company (or its
successors) which are not limited to a fixed sum or percentage of par value or
stated value in respect of the rights of the holders thereof to participate in
dividends or other distributions or in the distribution of assets upon any
voluntary or involuntary liquidation, dissolution or winding up of the issuer of
such securities.
(d)    “Company” has the meaning set forth in the preamble.
(e)    “Company Notice” has the meaning set forth in Section 2(a).
(f)    “Demand Registrations” has the meaning set forth in Section 2(a).
(g)    “Demand Request” has the meaning set forth in Section 2(a).
(h)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.
(i)    “FINRA” means Financial Industry Regulatory Authority, Inc.
(j)    “includes” and “including” means includes and including, without
limitation.
(k)    “Initial Public Offering” means the initial, underwritten public offering
of Common Stock registered under the Securities Act.
(l)    “Investor Majority Holders” means the holders of at least a majority of
the Investor Registrable Securities.
(m)    “Investor Registrable Securities” means any Registrable Securities
acquired by, or issued or issuable to, the Investors or their Permitted
Transferees on or after the date hereof.
(n)    “Investors” has the meaning set forth in the preamble.
(o)    “Long-Form Registrations” has the meaning set forth in Section 2(a).
(p)    “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, a bank, a trust company, a land trust,
a business trust, a governmental entity or any department, agency or political
subdivision thereof or any other entity or organization, whether or not it is a
legal entity.
(q)    “Piggyback Registration” has the meaning set forth in Section 3(a).
(r)    “Public Offering” means an underwritten public offering and sale of
equity securities of the Company or any of its Subsidiaries pursuant to an
effective Registration Statement under the Securities Act; provided that a
Public Offering shall not include an offering made in connection with a business
acquisition or combination pursuant to a Registration Statement on Form S-4 or
any similar form, or an employee benefit plan pursuant to a Registration
Statement on Form S-8 or any similar form.
(s)    “Public Sale” means a Public Offering or a Rule 144 Sale.
(t)    “Registrable Securities” means (i) any shares of Common Stock issued
pursuant to that certain Contribution and Exchange Agreement, dated as of the
date hereof, by and among the WCAS Investor and the Company, (ii) any shares of
Common Stock issued pursuant to that certain Recapitalization Agreement, dated
as of October 3, 2013 by and among the S Investor, the WCAS Investor, WCAS SRS
Holdings, Inc., a Delaware corporation, Service Repair Solutions, Inc., a
Delaware corporation, Welsh, Carson, Anderson & Stowe XI, L.P., a Delaware
limited partnership and the other signatories thereto, (iii) any shares of
Common Stock held by any Person who signs a joinder to this Agreement after the
date hereof, (iv) all equity securities issued or issuable directly or
indirectly with respect to any shares of Common Stock described in clauses
(i)-(iii) above by way of a stock dividend or stock split or in connection with
a combination of shares, recapitalization, merger, consolidation or other
reorganization, and (v) any other equity securities held by Persons holding
securities described in clauses (i)-(iv) above. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when they
have been distributed to the public pursuant to a Public Sale. For purposes of
this Agreement, a Person will be deemed to be a Stockholder, and the Registrable
Securities will be deemed to be in existence, whenever such Person has the right
to acquire directly or indirectly such Registrable Securities (upon conversion
or exercise in connection with a transfer of securities or otherwise), to the
extent such right has vested pursuant to its terms, whether or not such
acquisition has actually been effected, and such Person shall be entitled to
exercise the rights of a Stockholder hereunder.
(u)    “Registration Expenses” means all fees and expenses incident to the
Company’s performance of or compliance with this Agreement, including (i) all
registration and filing fees (including (A) fees with respect to filings
required to be made with the FINRA in connection with an underwritten offering,
(B) fees and expenses of compliance with state securities or “blue sky” laws,
and (C) transfer taxes); (ii) reasonable printing, messenger, telephone and
delivery expenses; (iii) fees and disbursements of counsel for the Company;
(iv) the reasonable fees and disbursements of (A) one counsel for the holders of
Registrable Securities (the “Investor Counsel”), which counsel shall be chosen
by the holders of a majority of the Registrable Securities and (B) one counsel
for the WCAS Majority Holders in any registration following a Call/Put Default
(as defined in the Stockholders Agreement), if it has not selected the counsel
chosen pursuant to clause (A) above; (v) fees and disbursements of all
independent certified public accountants referred to in Sections 5(j) and 5(n);
(vi) underwriters’ fees and expenses (excluding discounts, commissions, or fees
of underwriters, selling brokers, dealer managers or similar securities industry
professionals relating to the distribution of the Registrable Securities);
(vii) Securities Act liability insurance, if the Company so desires such
insurance; (viii) internal expenses of the Company; (ix) the expense of any
annual audit; (x) the fees and expenses incurred in connection with the listing
of the securities to be registered on any securities exchange; and (xi) the fees
and expenses of any Person, including special experts, retained by the Company.
(v)    “Registration Statement” means any registration statement of the Company
which covers any Registrable Securities, including the prospectus contained
therein, all exhibits thereto and all material incorporated by reference
therein.
(w)    “Relevant Majority Holders” means (a) following the date that is 180 days
following the completion of an Initial Public Offering or, if longer, the date
of the termination of the lock up period applicable to the Initial Public
Offering, either the WCAS Majority Holders or the S Majority Holders and (b)
from the occurrence of a Call/Put Default and until the occurrence of the date
that is 180 days following the completion of an Initial Public Offering or
until, if longer, the date of the termination of the lock up period applicable
to the Initial Public Offering, solely the WCAS Majority Holders.
(x)    “Rule 144” means Rule 144 under the Securities Act (or any similar rule
then in force).
(y)    “Rule 144 Sale” means a sale of securities to the public through a
broker, dealer or market-maker pursuant to the provisions of Rule 144.
(z)    “S Investor” has the meaning set forth in the preamble.
(aa)    “S Majority Holders” means the holders of at least a majority of the S
Registrable Securities.
(bb)    “S Registrable Securities” means any Registrable Securities acquired by,
or issued or issuable to, the S Investor or its Permitted Transferees on or
after the date hereof.
(cc)    “SEC” means the Securities and Exchange Commission.
(dd)    “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.
(ee)    “Short-Form Registrations” has the meaning set forth in Section 2(a).
(ff)    “Stockholder” means, at any applicable time, a holder of Registrable
Securities.
(gg)    “Stockholders Agreement” means the Stockholders Agreement, dated as of
the date hereof, by and among the Company, the Investors and, as applicable,
certain other stockholders party thereto (as amended, restated or otherwise
modified from time to time).
(hh)    “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the limited liability company, partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or control the managing director, managing member,
manager or a general partner of such limited liability company, partnership,
association or other business entity.
(ii)    “WCAS Investor” has the meaning set forth in the preamble.
(jj)    “WCAS Majority Holders” means the holders of at least a majority of the
WCAS Registrable Securities.
(kk)    “WCAS Registrable Securities” means any Registrable Securities acquired
by, or issued or issuable to, the WCAS Investor or its Permitted Transferees on
or after the date hereof.
2.    Demand Registrations.
(a)    Requests for Registration. Subject to the terms and conditions of this
Section 2, at any time, and from time to time, (A) after a Call/Put Default, the
WCAS Majority Holders (including making a demand for an Initial Public
Offering), and (B) following the date that is 180 days following the Company’s
Initial Public Offering (or, if later, the date of the termination of the lock
up period applicable to the Initial Public Offering), the Relevant Majority
Holders, may request registration under the Securities Act of all or any portion
of their Registrable Securities on Form S-1 or any similar long-form
registration (“Long-Form Registrations”), or on Form S-3 (including pursuant to
Rule 415 under the Securities Act) or any similar short-form registration
(“Short-Form Registrations”), if available. All registrations requested pursuant
to this Section 2(a) are referred to herein as “Demand Registrations.” Each
request for a Demand Registration (a “Demand Request”) shall specify (i) the
approximate number of Registrable Securities requested to be registered, (ii)
the anticipated per share price range for such offering (other than for a
Short-Form Registration contemplated by Rule 415 under the Securities Act) and
(iii) the anticipated method or methods of distribution. Within five business
days after receipt of any such Demand Request, the Company shall give written
notice of such Demand Registration (which shall specify the intended method of
distribution of such Registrable Securities) to all other Stockholders (a
“Company Notice”) and, subject to the terms of Section 2(d) hereof, shall
include in such registration (and in all related registrations and
qualifications under state blue sky laws or in compliance with other
registration requirements and in any related underwriting) all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within 20 days after the receipt of the Company Notice.
(b)    Long-Form Registrations. The WCAS Majority Holders and the S Majority
Holders shall each be entitled to request two (2) Long-Form Registrations. A
registration shall not count as one of the permitted Long-Form Registrations
until it has become effective, and no Long-Form Registration shall count as one
of the permitted Long-Form Registrations unless the Relevant Majority Holders
requesting the Demand Registration are able to register and sell at least 90% of
the Investor Registrable Securities requested to be included in such
registration.
(c)    Short-Form Registrations. In addition to the Long-Form Registrations
provided pursuant to Section 2(b), the WCAS Majority Holders and the S Majority
Holders shall each be entitled to request an unlimited number of Short-Form
Registrations. Demand Registrations shall be Short-Form Registrations whenever
the Company is permitted to use any applicable short form, unless the
underwriters inform the holders of Investor Registrable Securities requesting
the Demand Registration and the Company that a Long-Form Registration is
necessary or desirable in connection with such offering. After the Company has
become subject to the reporting requirements of the Securities Exchange Act and
subject to the holdback restrictions set forth on Section 4(b), the Company
shall use its best efforts to make Short-Form Registrations on Form S-3
available for the sale of Registrable Securities. The Company shall notify the
Stockholders when Short-Form Registrations have been made available for the sale
of Registrable Securities and when Registrable Securities have been sold
pursuant to such Short-Form Registration.
(d)    Priority on Demand Registrations. The Company shall not include in any
Demand Registration any securities that are not Registrable Securities without
the prior written consent of the holders of Investor Registrable Securities
included in such Demand Registration. If a Demand Registration is an
underwritten offering and the managing underwriters advise the Company in
writing that in their opinion the number of Registrable Securities and, if
permitted hereunder, other securities requested to be included in such offering
exceeds the number of Registrable Securities and other securities, if any, which
can be sold in an orderly manner in such offering within a price range specified
in the Demand Request pursuant to Section 2(a) and without adversely affecting
the marketability of the offering, then the Company shall include in such Demand
Registration (A) first, solely in the event of a registration following a
Call/Put Default, the number of Registrable Securities requested to be included
in such registration by the WCAS Majority Holders pro rata, if necessary, among
the WCAS Majority Holders included in such Demand Registration based on the
number of Registrable Securities owned by each such WCAS Majority Holder,
(B) second, the number of Registrable Securities requested to be included in
such registration pro rata, if necessary, among the holders of Registrable
Securities based on the number of Registrable Securities owned by each such
holder and (C) third, any other securities of the Company requested to be
included in such registration pro rata, if necessary, on the basis of the number
of such other securities requested to be included therein by each such holder
thereof.
(e)    Restrictions on Demand Registrations. The Company will not be obligated
to file any Registration Statement with respect to any Demand Registration
within 90 days after the effective date of a previous Short-Form Registration or
180 days after the effective date of a previous Long-Form Registration, in each
case whether such previous registration was a Demand Registration or a Piggyback
Registration, unless the Company otherwise agrees in writing. The Company may
postpone for no more than 120 days in each 360-day period the filing or the
effectiveness of a Registration Statement for a Demand Registration if both the
Board (in its reasonable good faith judgment) and the holders of Investor
Registrable Securities requesting such Demand Registration determine that such
Demand Registration might reasonably be expected to have an adverse effect on
any proposal or plan to engage in, or to cause the Company to disclose
confidential information regarding, any acquisition or disposal of stock or
assets (other than in the ordinary course of business) or any merger,
consolidation, tender offer, financing or similar transaction; provided that, in
such event, the holders of Investor Registrable Securities requesting such
Demand Registration will be entitled to withdraw such request and, if such
request is withdrawn, such Demand Registration will not count as a Demand
Registration and the Company will pay all Registration Expenses in connection
with such requested registration.
(f)    Selection of Underwriters. The holders of Investor Registrable Securities
requesting any Demand Registration shall have the right to select the investment
banker(s) and manager(s) to administer the offering, subject to the Company’s
approval which shall not be unreasonably withheld, conditioned or delayed.
(g)    Other Registration Rights. Except as provided in this Agreement, the
Company shall not grant to any Persons the right to request the Company to
register any equity securities of the Company without the prior written consent
of the holders of Investor Registrable Securities requesting such Demand
Registration.
3.    Piggyback Registrations.
(a)    Right to Piggyback. Without limiting the rights set forth in Section 2,
whenever the Company proposes to register any of its securities under the
Securities Act (other than pursuant to a Demand Registration and other than
pursuant to a Registration Statement on Forms S-8 or S-4 or any successor form
or form for similar registration purposes or in connection with a registration
the primary purpose of which is to register debt securities i.e., in connection
with a so-called “equity kicker”) (a “Piggyback Registration”), the Company
shall give prompt written notice to all Stockholders of its intention to effect
such a registration and, subject to the terms of Sections 3(b) and 3(c) hereof,
shall include in such registration (and in all related registrations or
qualifications under blue sky laws or in compliance with other registration
requirements and in any related underwriting) all Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within 20 days after the receipt of the Company’s notice.
(b)    Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in an orderly manner in such offering within a price range
acceptable to the Company, and without adversely affecting the marketability of
the offering, the Company shall include in such registration (i) first, the
securities the Company proposes to sell, (ii) second, solely in the event of a
registration following a Call/Put Default, the number of Registrable Securities
requested to be included in such registration by the WCAS Majority Holders pro
rata, if necessary, among the WCAS Majority Holders on the basis of the number
of Registrable Securities owned by each such WCAS Majority Holder, (iii) third,
the number of Registrable Securities requested to be included in such
registration, pro rata, if necessary, among the holders of such Registrable
Securities on the basis of the number of Registrable Securities owned by each
such holder and (iv) fourth, other securities requested to be included in such
registration, in such a manner as the Company may determine.
(c)    Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities not party to this Agreement, and the managing underwriters advise the
Company in writing that in their opinion the number of securities requested to
be included in such registration exceeds the number which can be sold in an
orderly manner in such offering within a price range acceptable to the security
holders initially requesting such registration and offering without adversely
affecting the marketability of the offering, the Company shall include in such
registration (i) first, solely in the event of a registration following a
Call/Put Default, the number of Registrable Securities requested to be included
in such registration by the WCAS Majority Holders pro rata, if necessary, among
the WCAS Majority Holders on the basis of the number of Registrable Securities
owned by each such WCAS Majority Holder, (ii) second, the number of Registrable
Securities requested to be included in such registration, pro rata, if
necessary, among the holders of such Registrable Securities on the basis of the
number of Registrable Securities owned by each such holder and (iii) third,
other securities requested to be included in such registration, in such a manner
as the Company may determine.
(d)    Selection of Underwriters. The Company shall select the investment
banker(s) and manager(s) for any Piggyback Registration that is an underwritten
offering, subject to the approval of (i) with respect to any registration
following a Call/Put Default, the WCAS Majority Holders, and otherwise (ii) the
holders of Investor Registrable Securities included in such Piggyback
Registration, which approval shall not be unreasonably withheld.
(e)    Other Registrations. If the Company has previously filed a Registration
Statement with respect to Registrable Securities pursuant to Section 2 or
pursuant to this Section 3, and if such previous registration has not been
withdrawn or abandoned, the Company shall not file or cause to be effected any
other registration of any of its equity securities under the Securities Act
(except on Forms S-4 or S-8, or any successor form or form for similar
registration purpose, in connection with a Demand Registration or in connection
with a registration the primary purpose of which is to register securities),
whether on its own behalf or at the request of any holder of such securities,
until a period of at least 90 days has elapsed from the effective date of a
previous Short-Form Registration or 180 days has elapsed from the effective date
of a previous Long-Form Registration; in each such case whether such previous
registration was a Demand Registration or a Piggyback Registration, unless the
holders of a majority of Registrable Securities otherwise agree in writing.
4.    Holdback Agreements.
(a)    Each Stockholder agrees that if requested by the managing underwriter or
underwriters of an underwritten offering made pursuant to a Registration
Statement for which such Stockholder has registration rights pursuant to this
Agreement, such Stockholder (i) shall not effect any Public Sale or distribution
of any of the securities being registered or any securities convertible or
exchangeable or exercisable for such securities (except as part of such
underwritten offering) during the period beginning seven days prior to the
closing date of each underwritten offering made pursuant to such Registration
Statement and ending either (x) 180 days thereafter if the registration is the
Initial Public Offering or (y) 120 days thereafter if the registration is a
subsequent offering (or for such shorter period as to which the managing
underwriter or underwriters may agree) and (ii) shall execute any agreement
reasonably requested by such underwriter or underwriters to reflect such
restrictions; provided, however, that in the case of a subsequent offering, the
period during which the Stockholder may not effect such a Public Sale or
distribution may be extended to not more than 180 days if agreed to by the
Investor Majority Holders.
(b)    The Company agrees that if requested by the managing underwriter or
underwriters of (i) a Demand Registration, (ii) an underwritten Piggyback
Registration and (iii) any other registration the primary purpose of which is to
register securities (except as part of registrations on Forms S-4 or S-8 or any
successor form or form for similar registration purpose) (a “Registration”), the
Company shall (A) not effect any Public Sale or distribution of its equity
securities or any securities convertible or exchangeable or exercisable for such
securities (except as part of any such underwritten offering) during the period
beginning seven days prior to the effective date of any such Registration and
ending 180 days thereafter (or for such shorter period as to which the managing
underwriter or underwriters may agree), (B) shall execute any agreement
reasonably requested by such underwriter or underwriters to reflect such
restrictions, and (C) shall cause each Stockholder to agree not to effect any
public sale or distribution (including sales pursuant to Rule 144) of any such
securities during any such period (except as part of such underwritten
registration, if otherwise permitted), unless the underwriters managing the
registered public offering otherwise agree.
5.    Registration Procedures. Whenever the Stockholders have requested that any
Registrable Securities be registered pursuant to this Agreement, the Company
shall use its reasonable best efforts to effect the registration and the sale of
such Registrable Securities in accordance with the intended method of
disposition thereof, and pursuant thereto, the Company shall as expeditiously as
possible:
(a)    prepare and file with the SEC a Registration Statement, and all
amendments and supplements thereto as may be necessary to comply with applicable
securities laws, with respect to such Registrable Securities and use its best
efforts to cause such Registration Statement to become effective (provided that
before filing a Registration Statement or any amendments or supplements thereto,
the Company shall furnish to each counsel selected by the WCAS Majority Holders
and/or the S Majority Holders covered by such Registration Statement copies of
all such documents proposed to be filed, which documents shall be subject to the
review and comment of such counsel);
(b)    notify each Stockholder of the effectiveness of each Registration
Statement filed hereunder and prepare and file with the SEC such amendments and
supplements to such Registration Statement used in connection therewith as may
be necessary to keep such Registration Statement continuously effective for a
period of not less than 180 days and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such Registration
Statement;
(c)    use its reasonable best efforts to make senior management of the Company
and its Subsidiaries available to conduct management presentations and other
marketing efforts relating to such sale of Registrable Securities, including
roadshow presentations;
(d)    furnish to each seller of Registrable Securities such number of copies of
such Registration Statement, each amendment and supplement thereto, and such
other documents as such seller may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such seller;
(e)    use its best efforts to register or qualify such Registrable Securities
under such other securities or blue sky laws of such jurisdictions as any
selling holder or the managing underwriter may request and do any and all other
acts and things which may be necessary or advisable to enable such seller to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such seller (provided that the Company shall not be required to
(i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph, (ii) subject itself
to taxation in any such jurisdiction or (iii) consent to general service of
process in any such jurisdiction);
(f)    promptly notify each seller of such Registrable Securities, at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of the happening of any event as a result of which the
prospectus included in such Registration Statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made, and, at
the request of any such seller, the Company shall, as soon as reasonably
practicable, file and furnish to all sellers a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading in light of the circumstances under which they were made;
(g)    cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed and,
if not so listed, to be listed on a securities exchange reasonable acceptable to
the Investor Majority Holders (or, following a Call/Put Default, acceptable to
the WCAS Majority Holders) and, without limiting the generality of the
foregoing, to arrange for at least two market makers to register as such with
respect to such Registrable Securities with the FINRA;
(h)    provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such Registration Statement;
(i)    enter into such customary agreements (including underwriting agreements
in customary form) and take all such other actions as the Investor Majority
Holders (or, following a Call/Put Default, the WCAS Majority Holders) or the
underwriters, if any, reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities (including effecting a stock split or
a combination of stock or units); provided that no Stockholder shall have any
indemnification or contribution obligations inconsistent with Section 7 hereof;
(j)    make available for inspection by any seller of Registrable Securities,
any underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
directors, employees and independent accountants to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with such Registration Statement;
(k)    otherwise use its best efforts to comply with all applicable rules and
regulations of the SEC, and make available to its security holders, as soon as
reasonably practicable, an earnings statement covering the period of at least
twelve (12) months beginning with the first day of the Company’s first full
calendar quarter after the effective date of the Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder;
(l)    in the event of the issuance of any stop order suspending the
effectiveness of a Registration Statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any common stock included in such Registration Statement for sale in any
jurisdiction, the Company shall use its best efforts promptly to obtain the
withdrawal of such order;
(m)    use its best efforts to cause such Registrable Securities covered by such
Registration Statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the sellers
thereof to consummate the disposition of such Registrable Securities;
(n)    obtain a cold comfort letter from the Company’s independent public
accountants in customary form and covering such matters of the type customarily
covered by cold comfort letters as the Investor Majority Holders (or, following
a Call/Put Default, as the WCAS Majority Holders) reasonably request; and
(o)    provide a legal opinion of the Company’s outside counsel, dated the
effective date of such Registration Statement (and, if such registration
includes an underwritten public offering, dated the date of the closing under
the underwriting agreement), with respect to the Registration Statement, each
amendment and supplement thereto, and such other documents relating thereto in
customary form and covering such matters of the type customarily covered by
legal opinions of such nature.
If any such registration or comparable statement refers to any Stockholder by
name or otherwise as the holder of any securities of the Company and if in its
sole and exclusive judgment, such Stockholder is or might be deemed to be an
underwriter or a controlling person of the Company, such Stockholder shall have
the right to require (i) the insertion therein of language, in form and
substance satisfactory to such Stockholder and presented to the Company in
writing, to the effect that the holding by such holder of such securities is not
to be construed as a recommendation by such Stockholder of the investment
quality of the Company’s securities covered thereby and that such holding does
not imply that such Stockholder shall assist in meeting any future financial
requirements of the Company, or (ii) in the event that such reference to such
Stockholder by name or otherwise is not required by the Securities Act or any
similar Federal statute then in force, the deletion of the reference to such
Stockholder; provided that with respect to this clause (ii) such Stockholder
shall, upon the request of the Company, furnish to the Company an opinion of
counsel to such effect, which opinion and counsel shall be reasonably
satisfactory to the Company.
6.    Registration Expenses. The Company will bear all Registration Expenses,
whether or not any Demand Registration or Piggyback Registration, pursuant to
which such Registration Expenses are incurred, shall have become effective.
7.    Indemnification.
(a)    The Company agrees to indemnify, to the extent permitted by law, each
Stockholder, its officers, directors, agents, employees, attorneys, accountants
and advisors and each Person who controls such Stockholder (within the meaning
of the Securities Act), and the officers, directors, agents, employees,
attorneys, accountants and advisors of each such controlling Person (each, an
“Indemnified Party”) against all losses, claims, actions, damages, liabilities,
expenses, actions or proceedings (whether commenced or threatened), reasonable
costs (including reasonable costs of preparation and reasonable attorneys’ fees)
and reasonable expenses (including reasonable expenses of investigation)
(collectively, “Losses”), resulting from, arising out of or based upon (i) any
untrue or alleged untrue statement of material fact contained in any
Registration Statement or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, or (ii) any violation
or alleged violation by the Company of the Securities Act or any other similar
federal or state securities laws or any rule or regulation promulgated
thereunder applicable to the Company and relating to action or inaction required
of the Company in connection with any such registration, qualification or
compliance, and to pay to the applicable Indemnified Party, as incurred, any
legal and any other expenses reasonably incurred in connection with
investigating, preparing or defending any such Loss, except insofar as the same
are caused by or contained in any information furnished in writing to the
Company by such Stockholder expressly for use therein or by such Stockholder’s
willful failure to deliver a copy of the Registration Statement or any
amendments or supplements thereto after the Company has furnished such
Stockholder with a sufficient number of copies of the same. In connection with
an underwritten offering, the Company shall indemnify such underwriters, their
officers and directors and each Person who controls such underwriters (within
the meaning of the Securities Act) to the same extent as provided above with
respect to the indemnification of the Indemnified Parties.
(b)    In connection with any Registration Statement in which a Stockholder is
participating, each such Stockholder shall furnish to the Company in writing
such information and affidavits as the Company reasonably requests for use in
connection with any such Registration Statement and, to the extent permitted by
law, shall indemnify the Company, its directors and officers and each Person who
controls the Company (within the meaning of the Securities Act) against any
Losses arising out of or based upon any untrue or alleged untrue statement of
material fact contained in the Registration Statement, or any amendment thereof
or supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by such
Stockholder; provided that the obligation to indemnify shall be individual, not
joint and several, for each Stockholder and shall be limited to the net amount
of proceeds received by such Stockholder from the sale of Registrable Securities
pursuant to such Registration Statement.
(c)    Any Indemnified Party shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that the failure to give prompt notice shall not impair any
Indemnified Party’s right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party) and (ii) unless in such
Indemnified Party’s reasonable judgment a conflict of interest between such
Indemnified Party and such indemnifying parties may exist with respect to such
claim, permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the Indemnified Party. If such defense is
assumed, the indemnifying party shall not be subject to any liability for any
settlement made by the Indemnified Party without its prior written consent, such
consent not to be unreasonably withheld. An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any Indemnified Party a conflict of interest may exist
between such Indemnified Party and any other of such Indemnified Parties with
respect to such claim.
(d)    The indemnification and contribution provided for under this Agreement
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Indemnified Party and shall survive the transfer of securities.
The Company also agrees to make such provisions, as are reasonably requested by
an Indemnified Party, for contribution to such party in the event the Company’s
indemnification is unavailable for any reason. Such provisions shall provide
that the liability among the various Persons shall be allocated in such
proportion as is appropriate to reflect the relative fault of such Persons in
connection with the statements or omissions which resulted in losses (the
relative fault being determined by reference to, among other things, which
Person supplied the information giving rise to the untrue statement or omission
and each Person’s relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission) and, only
if such allocation is not respected at law, would other equitable
considerations, such as the relative benefit received by each Person from the
sale of the securities, be taken into consideration. Notwithstanding the
foregoing, (a) no holder of Registrable Securities shall be required to
contribute any amount in excess of the proceeds received by such holder in the
transaction at issue and (b) no Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation).
8.    Participation in Underwritten Registrations. No Person may participate in
any registration hereunder which is underwritten unless such Person (i) agrees
to sell such Person’s securities on the basis provided in any underwriting
arrangements approved by the Person or Persons entitled hereunder to approve
such arrangements (including pursuant to any over-allotment or “green shoe”
option requested by the underwriters; provided that no Stockholder shall be
required to sell more than the number of Registrable Securities such Stockholder
has requested to include in such underwritten registration) and (ii) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements; provided that no Stockholder included in any underwritten
registration shall be required to make any representations or warranties to the
Company or the underwriters (other than representations and warranties regarding
such Stockholder and such Stockholder’s intended method of distribution) or to
undertake any indemnification obligations to the Company or the underwriters
with respect thereto, except as otherwise provided in Section 7 hereof.
9.    Rule 144 Reporting. With a view to making available to the Stockholders
the benefits of certain rules and regulations of the SEC that may permit the
sale of the Registrable Securities to the public without registration, the
Company agrees to use, at its own expense, its best efforts to:
(a)    make and keep current public information available, within the meaning of
Rule 144 or any similar or analogous rule promulgated under the Securities Act,
at all times after it has become subject to the reporting requirements of the
Exchange Act;
(b)    file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Securities Act and Exchange Act (after it has
become subject to such reporting requirements); and
(c)    so long as any party hereto owns any Registrable Securities, furnish to
such Person forthwith upon request, a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 (at any time commencing
90 days after the effective date of the first registration filed by the Company
for an offering of its securities to the general public), the Securities Act and
the Exchange Act (after it has become subject to such reporting requirements); a
copy of the most recent annual or quarterly report of the Company; and such
other reports and documents as such Person may reasonably request in availing
itself of any rule or regulation of the SEC allowing it to sell any such
securities without registration.
10.    Miscellaneous.
(a)    No Inconsistent Agreements. The Company shall not hereafter enter into
any agreement with respect to its securities that is inconsistent with or
violates the rights granted to the Stockholders in this Agreement.
(b)    Adjustments Affecting Registrable Securities. The Company shall not take
any action, or permit any change to occur, with respect to its securities which
would materially and adversely affect the ability of the Stockholders to include
such Registrable Securities in a registration undertaken pursuant to this
Agreement or which would materially and adversely affect the marketability of
such Registrable Securities in any such registration (including affecting a
stock split or a combination of shares).
(c)    Remedies. Any Person having rights under any provision of this Agreement
shall be entitled to enforce such rights specifically to recover damages caused
by reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. The parties hereto agree and acknowledge that money
damages would not be an adequate remedy for any breach of the provisions of this
Agreement and that, in addition to any other rights and remedies existing in its
favor, any party shall be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.
(d)    Amendments and Waivers. Except as otherwise provided herein, the
provisions of this Agreement may be amended or waived only upon the prior
written consent of the Company, the WCAS Majority Holders and the S Majority
Holders. The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.
(e)    Successors and Assigns. All covenants and agreements in this Agreement by
or on behalf of any of the parties hereto shall bind and inure to the benefit of
the respective successors and assigns of the parties hereto whether so expressed
or not. In addition, whether or not any express assignment has been made, the
provisions of this Agreement which are for the benefit of purchasers or
Stockholders are also for the benefit of, and enforceable by, any subsequent
Stockholder.
(f)    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.
(g)    Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier, email or in PDF format shall be
effective as delivery of a manually executed signature page hereto.
(h)    Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
(i)    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Delaware, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Delaware or any other jurisdiction) that would cause the
application of the law of any jurisdiction other than the State of Delaware.
11.    Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will only be deemed to have been given when delivered personally,
sent via a nationally recognized overnight courier, or sent via facsimile to the
recipient. Such notices, demands and other communications will be sent to the
address indicated below:
To the Company to:
SRS Investment Holdings, Inc.
c/o Welsh, Carson, Anderson & Stowe
320 Park Avenue, Suite 2500
New York, NY 10022
Attn: Eric J. Lee and Darren C. Battistoni
Facsimile: (212) 893-9575
And:
SRS Investment Holdings, Inc.
c/o Solera Holdings, Inc.
7 Village Circle
Suite 100
Westlake, Texas 76262
Attn:    Jason M. Brady, Secretary
Facsimile:    (734) 997-3751


With a copy (which shall not constitute notice to the Company) to:


Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attn: Michael Movsovich and Jeffrey Symons
Facsimile: (212) 446-6460
And:
Kirkland & Ellis LLP
300 North LaSalle
Chicago, IL 60654
Attn:    Stephen L. Ritchie, P.C. and Walter S. Holzer
Facsimile: (312) 862-2200
To the WCAS Investor to:
WCAS SRS Co-Investment, L.P.
c/o Welsh, Carson, Anderson & Stowe
320 Park Avenue
Suite 2500
New York, NY 10022
Attn:     Eric J. Lee and Darren C. Battistoni
Facsimile: (212) 893-9575


With a copy (which shall not constitute notice to the WCAS Investor) to:
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attn: Michael Movsovich and Jeffrey Symons
Facsimile: (212) 446-6460

To the S Investor to:
c/o Solera Holdings, Inc.
7 Village Circle
Suite 100
Westlake, Texas 76262
Attn:    Jason M. Brady, Secretary
Facsimile:    (734) 997-3751


With a copy (which shall not constitute notice to the S Investor) to:
Kirkland & Ellis LLP
300 North LaSalle
Chicago, IL 60654
Attn:    Stephen L. Ritchie, P.C. and Walter S. Holzer
Facsimile: (312) 862-2200

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
12.    Mutual Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT OR (II) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO,
IN EACH CASE, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY, OR OTHERWISE. EACH PARTY TO THIS AGREEMENT HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION WILL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.
13.    Jurisdiction. EACH OF THE PARTIES SUBMITS TO THE EXCLUSIVE GENERAL
JURISDICTION OF THE COURT OF CHANCERY OF THE STATE OF DELAWARE (THE “CHANCERY
COURT”) AND ANY STATE APPELLATE COURT THEREFROM LOCATED WITHIN THE STATE OF
DELAWARE (OR, ONLY IF THE CHANCERY COURT DECLINES TO ACCEPT JURISDICTION OVER A
PARTICULAR MATTER, ANY STATE OR FEDERAL COURT IN WILMINGTON, DELAWARE) IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS RELATED HERETO, AGREES THAT ALL CLAIMS IN RESPECT OF THE ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND AGREES NOT TO
INITIALLY BRING ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO IN ANY COURT OTHER THAN THE
CHANCERY COURT. EACH OF THE PARTIES WAIVES ANY DEFENSE OF INCONVENIENT FORUM TO
THE MAINTENANCE OF ANY ACTION OR PROCEEDING SO BROUGHT AND WAIVES ANY BOND,
SURETY OR OTHER SECURITY THAT MIGHT BE REQUIRED OF ANY OTHER PARTY WITH RESPECT
THERETO. EACH PARTY AGREES THAT SERVICE OF SUMMONS AND COMPLAINT OR ANY OTHER
PROCESS THAT MIGHT BE SERVED IN ANY ACTION OR PROCEEDING MAY BE MADE ON SUCH
PARTY BY SENDING OR DELIVERING A COPY OF THE PROCESS TO THE PARTY TO BE SERVED
AT THE ADDRESS OF THE PARTY AND IN THE MANNER PROVIDED FOR THE GIVING OF NOTICES
IN SECTION 11. NOTHING IN THIS SECTION 12, HOWEVER, SHALL AFFECT THE RIGHT OF
ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY
HERETO AGREES THAT A FINAL, NON- APPEALABLE JUDGMENT IN ANY ACTION OR PROCEEDING
SO BROUGHT SHALL BE CONCLUSIVE AND MAY BE ENFORCED BY SUIT ON THE JUDGMENT OR IN
ANY OTHER MANNER PROVIDED BY LAW.
14.    No Strict Construction. The parties to this Agreement have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties to this Agreement, and no
presumption or burden of proof will arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.
15.    Entire Agreement. This Agreement and the agreements and documents
referred to herein contain the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings, whether written or oral, relating to such subject
matter in any way.




IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement on the day and year first above written.
 
SRS INVESTMENT HOLDINGS, INC.
 
By: //Sanjay Swani    
Name: Sanjay Swani
Title: President
 
 
 
WCAS SRS CO-INVESTMENT, L.P. 

By: WCAS SRS Co-Investment GP, LLC
Its: General Partner
 
By: //Sanjay Swani    
Name: Sanjay Swani
Title: President 
       
 
CLAIMS SERVICES GROUP, INC. 



 
By: //Jason Brady    
Name: Jason Brady
Title: Secretary




 
 
 

K&E 29592389